DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application on 13 September 2021 after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action (12 May 2021) has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 13 September 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4–8, 12, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2006/0045297 (02 March 2006) (“Haussman”) and JP 2764953 B2 (published 11 June 1998) (“Miura”).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Miura and US Patent Application Publication 2019/0158944 (published 23 May 2019) (“Belonozhko”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Miura; Belonozhko and US Patent Application Publication 2004/0182642 (published 23 September 2004) (“Hutt”).
Claims 9–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Miura and WO 2015/010716 A1 (published 29 January 2015) (“Hug”).
Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Miura and US Patent Application Publication 2011/0051981 (published 03 March 2011) (“Lehdorfer”).
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Haussman; Miura and US Patent Application Publication 2019/0020946 (published 17 January 2019) (“Tu”).
Claim 1 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Haussman reference.
Claim 1
The Haussman Reference
“1. An apparatus comprising
The Haussmann reference describes an earplug. Haussman at ¶ 44, FIG.2.

This limitation requires at least one acoustic driver. It covers embodiments including one or more drivers. Haussman’s earplug similarly includes a housing shell 2000 containing an output transducer unit 2032 corresponding to the claimed acoustic driver. Id. at ¶ 49, FIG.2. In some embodiments, Haussman’s earplug also includes a second transducer unit 2034.
“the at least one acoustic driver acoustically coupled with an ear canal of a user via a first pathway and a second airflow pathway, the acoustic pathways each exit the earphone housing to the ear canal,
This limitation requires coupling at least one driver to an ear canal with two airflow pathways that exit to the ear canal. It covers an embodiment where one driver is coupled to the ear canal via two pathways and embodiments including two drivers coupled by two pathways (e.g., each driver is coupled by a respective pathway). The Haussman reference describes acoustically coupling an output from either a single transducer unit 2032 or a combination of unit 2032 and a second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and a common output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“each airflow pathway [sic, the first airflow pathway] configured with a first cross-sectional shape to provide a uniform acoustic impedance from the driver to the ear canal,
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.
However, it is unclear if Haussman contemplated providing a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal.
the second airflow pathway configured with a second cross-sectional shape to provide the uniform acoustic impedance, the first cross-sectional shape being different than the second cross-sectional shape
Haussman contemplates coupling two drivers 2032, 2034 to an ear canal via tubes 2012, 2013. Id. For example, Haussman depicts tube 2012 as an acoustic pathway between driver 2032 and an ear canal and depicts tube 2013 as an acoustic pathway between driver 2034 and the ear canal. Id. Haussman describes implementing tubes 2012, 2013 with different shapes and lengths to provide a desired frequency response for each driver. Id.
“while the uniform acoustic impedance is within 10% of an acoustic impedance of the ear canal of the user.”
Haussman does not describe forming tubes 2012, 2013 with different shapes while providing a uniform acoustic impedance between drivers 2032, 2034 and an ear canal that is within 10% of the ear canal’s acoustic impedance.

Table 1
The foregoing table shows that the Haussman reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussman’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal and a uniform acoustic impedance that is within 10% of an acoustic impedance of the ear canal of the user. These are not patentable differences.
The Haussman reference describes an earplug that fits within and closes off a user’s ear canal. Haussman at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013 such that the impedance between driver 2032, or the combination of drivers 2032, 2034, match the impedance of the user’s ear canal. For example, one of ordinary skill would have sized tubes 2012, 2013 to feed into Haussman’s mixing chamber 2036/2042, FIG.2, that is sized to match the size of the user’s ear canal. For the foregoing reasons, the combination of the Haussman and the Miura references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises an electrostatic driver.”
The Haussman reference does not identify the technology used in its earplug to implement output drivers 2032, 2034. The Belonzhko reference suggests using an electrostatic speaker in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 as electrostatic speakers. For the foregoing reasons, the combination of the Haussman, the Miura and the Belonozhko references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the at least one acoustic driver comprises a planar magnetic driver.”
The Haussman reference does not identify the technology used to implement output drivers 2032, 2034. The Belonzhko reference suggests using an electrostatic speaker in an earplug-style device. See Belonozhko at ¶¶ 35, FIG.8. Belonozhko also suggests using a planar loudspeaker. See id. The Hutt reference describes one possible planar loudspeaker configuration. See Hutt at Abs., FIG.1. Accordingly, it would have been obvious to implement Haussman’s drivers 2032, 2034 with any conventional driver technology, including planar loudspeaker technology. For the foregoing reasons, the combination of the Haussman, the Miura, the Belonozhko and the Hutt references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein each airflow pathway converges to a collector proximal a nozzle of the earphone housing, the collector configured to provide the uniform acoustic impedance.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to the aggregate total cross-sectional areas of the respective one or more airflow pathways.”
Haussman’s tubes 2012, 2013 into a collector 2036/2042 near the nozzle, or outlet, 2038/2046 of shell 2000. Haussman at ¶¶ 53, 68, FIGs.2, 4. The Haussman reference depicts the interior-facing side of the collector as having a cross-sectional area equal to the aggregate total cross-sectional See id. Moreover, the obviousness rejection of claim 1 shows the obviousness of forming the exterior-facing side of the collector so it has the same cross-sectional area as the ear canal to provide a uniform acoustic impedance. For the foregoing reasons, the combination of the Haussman and the Miura references makes obvious all limitations of the claims.
Claim 6 depends on claim 4 and further requires the following:
“wherein the collector has a cross-sectional area equal to a cross-sectional area of the ear canal of the user.”
The obviousness rejection of claim 1 shows the obviousness of forming the exterior-facing side of the collector 2038/2046 so it has the same cross-sectional area as the ear canal to provide a uniform acoustic impedance. For the foregoing reasons, the combination of the Haussman and the Miura references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to a nozzle of the earphone housing.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 (and common sound output channel 2038/2042) to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to match the impedance of the ear canal. This design would naturally apply at any distance since the See Miura at pp. 1, 2.1 For the foregoing reasons, the combination of the Haussman and the Miura references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the two or more airflow pathways are each configured to provide the uniform acoustic impedance at any distance from the at least one acoustic driver to the ear canal of the user.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 (and common sound output channel 2038/2042) to exhibit a uniform acoustic impedance from driver 2032 to a user’s ear canal by configuring them to match the impedance of the ear canal. This design would naturally apply at any distance since the tubes/channels would act simply as transmission lines. See Miura at pp. 1, 2. For the foregoing reasons, the combination of the Haussman and the Miura references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein a first length of a first airflow pathway of the two or more airflow pathways is within 15% of a second length of a second airflow pathway of the two or more airflow pathways.”
The Hug reference teaches and suggests one potential configuration of Haussman’s driver 2032 with enhanced low-frequency response. Hug describes an earplug hearing device with a driver 6 including a bass reflex Id. Hug contemplates forming tubes 13, 13’ of roughly equal length in order to maintain the phase relationship between the front and rear chamber sound outlets. Id. at p.13. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement one of Haussman’s drivers 2032, 2034 with a bass reflex driver. One of ordinary skill in the art would have then formed Haussman’s tubes 2012, 2013 to be equal in length to maintain the phase relationship between the high-frequency and low-frequency outputs of the bass reflex driver. For the foregoing reasons, the combination of the Haussman, the Miura and the Hug references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein each airflow pathway respectively has a constant cross-sectional area from the at least one acoustic driver to an exit nozzle of the earphone housing.”
The obviousness rejection of claim 9, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to have a constant cross-section, just as Hug’s channels 13, 13a, from driver 2032 to the sound outlet 2038 of shell 2000. For example, the Hug reference describes channels 13’ and 13’ as having constant cross-sectional areas and the Miura reference 
Claim 11 depends on claim 1 and further requires the following:
“wherein each airflow pathway is aligned with a port extending through a portion of the at least one acoustic driver.”
The obviousness rejection of claim 9, incorporated herein, shows the obviousness of configuring Haussman’s tubes 2012, 2013 to be aligned with ports extending through a portion of driver 2032/2034. For example, the Hug reference teaches and suggests forming Haussman’s tubes 2012, 2013 to be respectively aligned with a high-frequency output port and a low-frequency output port. Hug at pp. 14, 15, FIGs.2A, 2B. For the foregoing reasons, the combination of the Haussman, the Miura and the Hug references makes obvious all limitations of the claim.
Claim 12 is drawn to “an earphone.” The following table illustrates the correspondence between the claimed earphone and the Haussman reference.
Claim 12
The Haussman Reference
“12. An earphone comprising
The Haussmann reference describes an earplug. Haussman at ¶ 44, FIG.2.
“a first acoustic driver and a second acoustic driver each positioned within a housing,
This limitation differs from claim 1 by requiring two acoustic drivers. Haussman’s earplug similarly includes a housing shell 2000 containing output transducer units Id. at ¶ 49, FIG.2.
first driver acoustically coupled with an ear canal of a user via a first airflow pathway, the second driver acoustically coupled with the ear canal via second airflow pathway, the respective pathways 
The Haussman reference describes acoustically coupling an output from first transducer unit 2032 and second transducer unit 2034 to the user’s ear canal through two output tubes 2012, 2013 that merge into a common tube 2036 and an output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“the first airflow pathway configured with a first cross-sectional shape to provide a uniform acoustic impedance from the driver to the ear canal,
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.
However, it is unclear if Haussman contemplated providing a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal.
“the second airflow pathway configured with a second cross-sectional shape to provide a uniform second acoustic impedance from the second acoustic driver to the collector, the first acoustic impedance being different than the second acoustic impedance
Haussman contemplates coupling two drivers 2032, 2034 to an ear canal via tubes 2012, 2013. Id. For example, Haussman depicts tube 2012 as an acoustic pathway between driver 2032 and an ear canal and depicts tube 2013 as an acoustic pathway between driver 2034 and the ear canal. Id. Haussman describes implementing tubes 2012, 2013 with different shapes and lengths to provide a desired frequency response (i.e., acoustic impedance) for each driver. Id.
“while an acoustic impedance of the collector is within 10% of an acoustic impedance of the ear canal of the user.”


Table 2
The foregoing table shows that the Haussman reference describes an earplug that is substantially similar to the claimed apparatus. The two differ since it is unclear whether Haussman’s tubes 2012, 2013 provide a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal and an impedance at collector 2036 that is within 10% of an acoustic impedance of the ear canal of the user. These are not patentable differences.
The Haussman reference describes an earplug that fits within and closes off a user’s ear canal. Haussman at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Haussman can create standing wave resonances that distort sound and produce in-head localization (e.g., a stuffy sound). Miura at pp. 1, 2. Miura addresses this potential problem in part by shaping the tube that couples a driver and an ear canal to have the same diameter as the ear canal so that the impedance between the driver and the ear canal are matched (i.e., made uniform). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013 such that the impedance between driver 2032, or the combination of drivers 2032, 2034, 
Claim 13 depends on claim 12 and further requires the following:
“wherein a filter is positioned within the housing and collector, the filter configured to provide a different acoustic impedance than the first uniform acoustic impedance and the second uniform acoustic impedance.”
Claim 14 depends on claim 12 and further requires the following:
“wherein the filter is removable from the collector and housing.”
Haussman describes merging sound from tubes 2012, 2013 into a common tube 2036. Haussman does not include a filter in common tube 2036. The Lehdorfer reference suggests adding a removable filter 224 near the sound opening 216 of an earphone 202. Lehdorfer at ¶¶ 14–29, FIGs.2, 3. Lehdorfer teaches that the filter may be removed and replaced to provide a desired degree of acoustic tuning. Id. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly add a removable filter in Haussman’s common tube 2036. For the foregoing reasons, the combination of the Haussman, the Miura and the Lehdorfer references makes obvious all limitations of the claims.
Claim 17 depends on claim 12 and further requires the following:
“wherein a compressible tip is physically coupled to the nozzle, the compressible tip comprising a pliable insert inset that maintains 
Claim 18 depends on claim 12 and further requires the following:
“wherein the nozzle and compressible tip maintain a uniform cross-sectional area from the collector to the ear canal of the user.”
Haussman’s earplug is a custom piece whose hard shell 2000 is fabricated to accurately match the size and shape of the user’s ear canal. Haussman at ¶¶ 59, 71, FIGs.1, 2. Alternative earplug designs are mass produced and rely on a soft compressible tip, or sleeve, to achieve a good fit between the earplug and the user’s ear canal. See id. at ¶¶ 13, 14; Tu at ¶ 53. Accordingly, depending on cost, market and other design considerations, it would have been obvious for one of ordinary skill in the art to apply the combined teachings of Haussman and Miura in other earplug designs, such as Tu’s mass-market earphone design that relies on a soft tip/sleeve 30 instead of a fully customized shell. The resulting earphone would have a pliable insert inset 13 extending into the tip/sleeve 30, and running to the nozzle 18, to maintain the nozzle’s and sleeve’s cross-sectional area even as wings of the tip/sleeve are compressed upon insertion into a user’s ear canal. See Tu at ¶¶ 53–57, FIGs.1–3. For the foregoing reasons, the combination of the Haussman, the Miura and the Tu references makes obvious all limitations of the claims.
Claim 19 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Haussman reference.
Claim 19
The Haussman Reference
“19. A method comprising:
“positioning an acoustic driver within a housing;
Haussman describes an earplug that includes a housing shell 2000. Haussman describes positioning an output transducer unit 2032 corresponding to the claimed acoustic driver into shell 2000. Id. at ¶ 49, FIG.2.
“coupling the acoustic driver with an ear canal of a user via a header;
Haussman further describes coupling transducer unit 2032 to a user’s ear canal through a receptacle/header 2030. Id.
“connecting the header acoustically with a first airflow pathway and a second pathway, the respective pathways having different cross-sectional shapes;
“intersecting the two or more airflow pathways with at least one collector conduit; and
The Haussman reference describes acoustically coupling an output from transducer unit 2032 through receptacle 2030 into two output tubes 2012, 2013 that merge into a common tube 2036 and output opening 2038. Id. at ¶¶ 53, 54, FIG.2.
“providing a uniform acoustic impedance from the acoustic driver to the ear canal through the header, each airflow pathway, and each collector conduit, the uniform acoustic impedance within 10% of an acoustic impedance of the ear canal of the user.”
Haussman depicts tubes 2012, 2013 as having a uniform acoustic impedance since the tubes have the same cross-section along their length. Id.
However, it is unclear if Haussman contemplated providing a uniform acoustic impedance from output transducer unit 2032 to the user’s ear canal through receptacle/header 2030, tubes 2012, 2013 and common tube 2036, where the uniform acoustic impedance is within 10% of an acoustic impedance of the ear canal of the user.

Table 3

The Haussman reference describes an earplug that fits within and closes off a user’s ear canal. Haussman at ¶ 81. The earplug includes drivers 2032, 2034 linked to an ear canal via tubes 2012, 2013. Id. at ¶ 53, FIG.2. The Miura reference further explains that an earplug configured as described by Haussman can create standing wave resonances that distort sound and produce in-head localization (e.g., a stuffy sound). Miura at pp. 1, 2. Miura addresses this potential problem in part by shaping the tube that couples a driver and an ear canal to have the same diameter as the ear canal so that the impedance between the driver and the ear canal are matched (i.e., made uniform). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured tubes 2012, 2013 such that the impedance between driver 2032, or the combination of drivers 2032, 2034, match the impedance of the user’s ear canal. For example, one of ordinary skill would have sized tubes 2012, 2013 to feed into Haussman’s mixing chamber 2036/2042, FIG.2, that is sized to match the size of the user’s ear 
Claim 20 depends on claim 19 and further requires the following:
“wherein an acoustic energy from a diaphragm of the acoustic driver is collected in a plurality of separate zones and time aligned through the use of the 
The Hug reference teaches and suggests one potential configuration of Haussman’s driver 2032 with enhanced low-frequency response. Hug describes an earplug hearing device with a driver 6 including a bass reflex port. Hug at pp. 14, 15, FIGs.2A, 2B. Driver 6 is configured with a diaphragm 9 that divides housing 10 into a front chamber 7 and rear chamber 8. Id. Sound is output from both chambers through respective tubes 13, 13’ sized to emphasize high frequencies from front chamber 7 and low frequencies from rear chamber 8. Id. Hug contemplates forming tubes 13, 13’ of roughly equal length in order to maintain the phase relationship (i.e., time alignment) between the front and rear chamber sound outlets. Id. at p. 13. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement one of Haussman’s drivers 2032, 2034 with a bass reflex driver. See id. at pp. 14, 15, FIGs.2A, 2B. One of ordinary skill in the art would have then formed Haussman’s tubes 2012, 2013 to be equal in length to maintain the phase relationship between the high-frequency and low-frequency outputs of the bass reflex driver. For the foregoing reasons, the 
Summary
Claims 1–20 are rejected under 35 U.S.C. § 103 ass being unpatentable over the combination of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Written Description
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 15 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 16 depend on claim 12. Applicant’s most recent Reply (13 September 2021) has amended claim 12 to require
“a first acoustic driver and a second acoustic driver each positioned within a housing, the first driver acoustically coupled with an ear canal of a user via a first airflow pathway, the second driver acoustically coupled with the ear canal via a second airflow pathway.”
See Spec. at FIG.4.)
Claims 15 and 16 conflict with claim 12 as amended. Claim 15 requires 
“wherein the respective airflow pathways provide the respective uniform acoustic impedances constantly from the driver through perforations between multiple magnets and through ports in a tray to the nozzle.”
And claim 16 requires
“wherein the respective airflow pathways provide the respective uniform acoustic impedances constantly from the driver through perforations in a stator to the nozzle.”
By these limitations, claims 15 and 16 are drawn to single driver embodiments as seen in the Spec. at FIGs.5–8.
A conflict arises between claim 12 and both claims 15 and 16 because claims 15 and 16 connect “respective airflow pathways” to “the driver”. Claim 12, however, includes two drivers. It is not clear which driver claims 15 and 16 refer to. More fundamentally, claims 15 and 16 reframe the respective airflow pathways so that they connect to a single driver instead of to at least two drivers, which is not described in the Specification. Accordingly, claims 15 and 16 lack reasonable certainty as to their scope and lack written description support.

Applicant’s Reply (22 March 2021) has substantively amended the claims. This Office action has been appropriately updated. Applicant’s Reply at 6–8 also includes several comments concerning the rejections included in this Office action. The Examiner has considered these comments, but they are moot in light of the new grounds of rejection included in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

1/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Therefore, while inputting sound waves through an acoustic tube whose one end is open, the impedance of the acoustic auditory canal and the acoustic tube are matched to prevent the generation of standing waves and monitor sound is localized outside the head.”